Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the Divisional Application of Application No. 15/885,703 (now patent no. 10,620,935) filed on April 13th, 2020, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 10 and 16 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Priority
3.	The priority date that has been considered for this application is January 31st, 2018.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 04/13/2020, 12/02/2020 and 07/21/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
Double Patenting Rejections
5.	The claims 1-20 are rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 10,620,935.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 1-20 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 1-20 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claim Rejections – 35 USC §102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 1, 3-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (US Patent Application Publication No. 2013/0263083 A1 -herein after Reddy).
Per claim 1:
Reddy discloses:
A method (At least see Abstract: Systems and methods are described herein for generating native applications for multiple platforms from a single code base), comprising: 
operating, by a server computer system, a platform for generating application packages using a builder application and for executing generated application packages on different execution engines for different execution environments (At least see ¶[0042] - platform specific instance of universal libraries may include native language code and an associated standard application programming interface (API) library. Each platform specific application for different type of platforms, generated by the universal-executable generation system 110, may be stored in an application download server 112, also see ¶[0089] - client device having different processing capabilities);
generating, by the server computer system using the builder application, a first application package for a particular application using a set of source code, wherein the first application package is executable on the platform using a first execution engine for a first execution environment (At least see ¶[0004] - storing a first source code having a format corresponding to a first programming language. The method further comprises compiling the 
generating, by the server computer system using the builder application, a second application package for the particular application, wherein the second application package is generated from the first application package without using the set of source code, and wherein the second application package is executable on the platform using a second execution engine for a second execution environment (At least see ¶[0004] - determining a first virtualization layer to be used in conjunction with the first application, the virtualization layer being configured to map the one or more non-platform-specific programming interfaces associated with the first programming language to one or more platform specific programming interfaces associated with a second programming language. The method further comprises wrapping the first application with the first virtualization layer to generate a second application associated with the second programming language); and 
wherein the first application package is not executable using the second execution engine, and the second application package is not executable using the first execution engine (At least see ¶[0040] - a first platform specific virtualization layer may be combined with the master application to create an iOS specific application, and a second specific virtualization layer may be combined with the master application to create an Android specific application). 

Per claim 3: 
Reddy discloses:
determining a particular programming language used in the generation of the first application package (At least see ¶[0039] - application developer studio 105 enables a developer to develop an application in a first programming language (e.g., Lua, Javascript, etc.) by first creating a first source code in the first programming language); and 
translating program code written in the determined programming language into a different programming language associated with the second application package (At least see ¶[0104] -system may be written in any conventional programming language such as C, C++, BASIC, Pascal, or Java, and ran under a conventional operating system. C, C++, BASIC, Pascal, Java, and FORTRAN are industry standard programming languages for which many commercial compilers can be used to create executable code. The system may also be written using interpreted languages such as Perl, Python or Ruby).  

Per claim 4: 
Reddy discloses:
generating the second application package from the first application package includes excluding a feature from the second application package that is included in the first application package (At least see ¶[0004] -virtualization layer being configured to map the one or more non-platform-specific programming interfaces associated with the first programming language to one or more platform specific programming interfaces associated with a second programming language).  

Per claim 5: 
Reddy discloses:
generating the second application package from the first application package includes modifying an implementation of a feature in the second application package from the implementation in the first application package (At least see ¶[0045] - developer may modify the first source code used to generate the master application, such as by changing the application logic represented by the source code using the application developer studio 105).  

Per claim 6: 
Reddy discloses:
in response to a modification of the set of source code, regenerating, by the builder application, the first application package using the modified set of source code (At least see ¶[0045] - developer may modify the first source code used to generate the master application, such as by changing the application logic represented by the source code using the application developer studio 105); and 
in response to the regeneration of the first application package, regenerating, by the builder application, the second application package from the regenerated first application package (At least see ¶[0045] - universal-executable generation system 110 may compile the updated first source code to generate an updated master application).  

Per claim 8: 
Reddy discloses:
first and second application packages specify respective sets of application modules, which, when executed, utilize respective sets of application components (At least see ¶[0044] - platform specific application may be installed in the middleware server 115 such that the hosting module 114 hosts the platform specific application along with a server side runtime framework (not shown) for providing access to application functionalities using thin client applications on the client devices).  

Per claim 9: 
Reddy discloses:
in response to upgrading from the first application package to the second application package, generating, by the server computer system, a first set of values indicative of versions of a first set of application modules specified by the first application package (At least see ¶[0021] - developing applications for multiple platforms (e.g., operating systems, version of operating systems, browsers, versions of browsers, etc.) utilizing a single code base); 
determining, by the server computer system, a second set of values indicative of versions of a second set of application modules specified by the second application package (At least see ¶[0041] - system 110 converts the first source code (e.g., Lua source) into a second source code (e.g., Java, Objective-C). The second source code can also be compiled along with the platform specific instance of universal libraries to generate platform specific application); and 
disabling, by the server computer system, application components associated with application modules specified in the first, but not the second, set of values (At least see ¶[0040] - a first platform specific virtualization layer may be combined with the master application to create an iOS specific application, and a second specific virtualization layer may be combined with the master application to create an Android specific application).  

Per claim 10: 
A non-transitory computer-readable medium having computer instructions stored thereon that are capable of being executed by a server computer system to cause operations (At least see ¶[0007] -a non-transitory computer-readable medium storing instructions that when executed by at least one computer causes the at least one computer to perform a method)comprising:
executing a builder application (At least see ¶[0022] -developer may wish to create an application that runs on multiple platforms such as iOS), including: 
generating a first application package using source code accessible to the server computer system, wherein the first application package is for executing a particular application in a first execution environment (At least see ¶[0004] - storing a first source code having a format corresponding to a first programming language. The method further comprises compiling the first source code to generate a first application that includes calls to one or more non-platform-specific programming interfaces associated with the first programming language); and 
generating a second application package from the first application package, without using the source code, wherein the second application package is for executing the particular application in a second execution environment (At least see ¶[0004] - determining a first virtualization layer to be used in conjunction with the first application, the virtualization layer being configured to map the one or more non-platform-specific programming interfaces associated with the first programming language to one or more platform specific programming interfaces associated with a second programming language. The method further comprises wrapping the first application with the first virtualization layer to generate a second application associated with the second programming language); 
executing a first execution engine in the first execution environment to perform operations of the first application package (At least see ¶[0042] - platform specific instance of universal libraries may include native language code and an associated standard application programming interface (API) library. Each platform specific application for different type of platforms, generated by the universal-executable generation system 110, may be stored in an application download server 112, also see ¶[0089] - client device having different processing capabilities); and 
executing a second execution engine, different from the first execution engine, in the second execution environment to perform operations of the second application package (At least see ¶[0040] - a first platform specific virtualization layer may be combined with the master application to create an iOS specific application, and a second specific virtualization layer may be combined with the master application to create an Android specific application).  

Per claim 12: 
Reddy discloses:
determining a particular programming language used in the generation of the first application package (At least see ¶[0039] - application developer studio 105 enables a developer to develop an application in a first programming language (e.g., Lua, Javascript, etc.) by first creating a first source code in the first programming language); and 
translating program code written in the determined programming language into a different programming language associated with the second application package (At least see ¶[0104] -system may be written in any conventional programming language such as C, C++, BASIC, Pascal, or Java, and ran under a conventional operating system. C, C++, BASIC, Pascal, Java, and FORTRAN are industry standard programming languages for which many commercial compilers can be used to create executable code. The system may also be written using interpreted languages such as Perl, Python or Ruby).  

Per claim 13:
Reddy discloses:
using the builder application to generate an upgraded version of the first application package using modified source code (At least see ¶[0021] - developing applications for multiple platforms (e.g., operating systems, version of operating systems, browsers, versions of browsers, etc.) utilizing a single code base); and 
in response to the generation of the upgraded version of the first application package (At least see ¶[0045] -the universal-executable generation system 110 may compile the updated first source code to generate an updated master application), using the builder application to generate an upgraded version of the second application package from the upgraded version of the first application package (At least see ¶[0045] -client device and/or middleware server 115 may replace the original master application with the updated master application in the platform specific application without replacing the virtualization layer).  

Per claim 14: 
Reddy discloses:
generate the second application package from the first application package, the operations further comprise modifying an implementation of a feature in the second application package from the implementation in the first application package (At least see ¶[0045] - developer may modify the first source code used to generate the master application, such as by changing the application logic represented by the source code using the application developer studio 105).  

Per claim 15: 
Reddy discloses:
first and second application packages specify respective sets of application modules, which, when executed, utilize respective sets of application components (At least see ¶[0044] - platform specific application may be installed in the middleware server 115 such that the hosting module 114 hosts the platform specific application along with a server side runtime framework (not shown) for providing access to application functionalities using thin client applications on the client devices).  

Per claim 16:
Reddy discloses:
A method (At least see Abstract: Systems and methods are described herein for generating native applications for multiple platforms from a single code base), comprising: 
receiving, by a builder application executing on a server computer system having first and second execution engines, a first application package executable on the first execution engine, but not the second execution engine (At least see ¶[0042] - platform specific instance of universal libraries may include native language code and an associated standard application programming interface (API) library. Each platform specific application for different type of platforms, generated by the universal-executable generation system 110, may be stored in an application download server 112, also see ¶[0089] - client device having different processing capabilities); 
determining, by the builder application, a particular programming language used in generating the first application package (At least see ¶[0039] - application developer studio 105 enables a developer to develop an application in a first programming language (e.g., Lua, Javascript, etc.) by first creating a first source code in the first programming language); 
translating, by the builder application, program code included in the first application package and written in the determined programming language into a different programming language (At least see ¶[0104] -system may be written in any conventional programming language such as C, C++, BASIC, Pascal, or Java, and ran under a conventional operating system. C, C++, BASIC, Pascal, Java, and FORTRAN are industry standard programming languages for which many commercial compilers can be used to create executable code. The system may also be written using interpreted languages such as Perl, Python or Ruby);
generating, by the builder application, a second application package from the translated program code (At least see ¶[0004] -virtualization layer being configured to map the one or more non-platform-specific programming interfaces associated with the first programming language to one or more platform specific programming interfaces associated with a second programming language); and 
executing the second application package using the second execution engine, wherein the second application package is not executable on the first execution engine (At least see ¶[0040] - a first platform specific virtualization layer may be combined with the master application to create an iOS specific application, and a second specific virtualization layer may be combined with the master application to create an Android specific application).  

Per claim 18: 
Reddy discloses:
generating the second application package from the first application package includes excluding a feature from the second application package that is included in the first application package (At least see ¶[0004] -virtualization layer being configured to map the one or more non-platform-specific programming interfaces associated with the first programming language to one or more platform specific programming interfaces associated with a second programming language).  

Per claim 19: 
Reddy discloses:
generating the second application package from the translated program code includes modifying an implementation of a feature in the second application package from the implementation in the first application package (At least see ¶[0045] - developer may modify the first source code used to generate the master application, such as by changing the application logic represented by the source code using the application developer studio 105).  

Per claim 20: 
Reddy discloses:
receiving, by the builder application, an updated version of the first application package, wherein the updated version of the first application package is generated using modified source code (At least see ¶[0021] - developing applications for multiple platforms (e.g., operating systems, version of operating systems, browsers, versions of browsers, etc.) utilizing a single code base); and 
in response to receiving the updated version of the first application package, generating, by the builder application, an updated version of the second application package from the updated version of the first application package (At least see ¶[0045] -client device and/or middleware server 115 may replace the original master application with the updated master application in the platform specific application without replacing the virtualization layer).

Claim Rejections – 35 USC §103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US PG-PUB. No. 2013/0263083 A1 herein after Reddy) in view of Min et al. (US PG-PUB. No. 2004/0098384 A1herein after Min).

Per claim 2:
Reddy discloses the method as set forth above, but Reddy does not explicitly disclose: server computer system, the first execution engine to execute extensible markup language (XML) application packages; and using, by the server computer system, the second execution engine to execute Apex application packages.

However, Min discloses:
	server computer system, the first execution engine to execute extensible markup language (XML) application packages; and using, by the server computer system, the second execution engine to execute Apex application packages (At least see ¶[0013] - a method of processing a query about XML data, comprising the first step of representing the XML data in the form of an XML graph; the second step of creating and updating an Adaptive Path indEX for XML data (APEX) based on frequently used paths extracted from previously processed XML queries and the XML graph; and the third step of processing an XML query using the APEX).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Min into Reddy’s invention because many existing path indexes are constructed through the use of only XML data, while using Min’s teaching extract paths frequently used from query workloads in a data mining manner and utilizes the frequently used paths, therefore; contrast to the traditional indexes such as Data Guide and 1-Index, the APEX of the present invention does not maintain all paths starting from a root element, but utilizes frequently used paths to improve the performance of processing a query as once suggested by Min (please see ¶[0019]]).

Per claim 11: 
Reddy discloses the method as set forth above, but Reddy does not explicitly disclose: using the first execution engine to execute extensible markup language (XML) application packages; and using the second execution engine to execute Apex application packages.  
using the first execution engine to execute extensible markup language (XML) application packages; and using the second execution engine to execute Apex application packages (At least see ¶[0013] - a method of processing a query about XML data, comprising the first step of representing the XML data in the form of an XML graph; the second step of creating and updating an Adaptive Path indEX for XML data (APEX) based on frequently used paths extracted from previously processed XML queries and the XML graph; and the third step of processing an XML query using the APEX).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Min into Reddy’s invention because many existing path indexes are constructed through the use of only XML data, while using Min’s teaching extract paths frequently used from query workloads in a data mining manner and utilizes the frequently used paths, therefore; contrast to the traditional indexes such as Data Guide and 1-Index, the APEX of the present invention does not maintain all paths starting from a root element, but utilizes frequently used paths to improve the performance of processing a query as once suggested by Min (please see ¶[0019]]).

Per claim 17: 
Reddy discloses the method as set forth above, but Reddy does not explicitly disclose: first execution engine executes extensible markup language (XML) application packages and the second execution engine executes Apex application packages.  
execution engine executes extensible markup language (XML) application packages and the second execution engine executes Apex application packages (At least see ¶[0013] - a method of processing a query about XML data, comprising the first step of representing the XML data in the form of an XML graph; the second step of creating and updating an Adaptive Path indEX for XML data (APEX) based on frequently used paths extracted from previously processed XML queries and the XML graph; and the third step of processing an XML query using the APEX).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Min into Reddy’s invention because many existing path indexes are constructed through the use of only XML data, while using Min’s teaching extract paths frequently used from query workloads in a data mining manner and utilizes the frequently used paths, therefore; contrast to the traditional indexes such as Data Guide and 1-Index, the APEX of the present invention does not maintain all paths starting from a root element, but utilizes frequently used paths to improve the performance of processing a query as once suggested by Min (please see ¶[0019]]).  


10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US PG-PUB. No. 2013/0263083 A1 herein after Reddy) in view of Soulet et al. (US PG-PUB. No. 2008/0162604 A1 herein after Soulet).

Per claim 7:
Reddy discloses the method as set forth above, but Reddy does not explicitly disclose: generating the second application package from the first application package is performed to migrate a subset of users operating in the first execution environment to the second execution environment.
However, Soulet discloses:
generating the second application package from the first application package is performed to migrate a subset of users operating in the first execution environment to the second execution environment (At least see ¶[0007] - migrating an operating system, user data, and applications from a server to a computer connected to said server via an information network, wherein migration is effected by automatically chaining a set of steps organized as a function of initial data and/or interaction between said computer and said server). 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soulet into Reddy’s invention because before migration, it is necessary for a technician, working station by station, to analyze the characteristics of a station (data to be backed up, printer parameters, network connections, installed software, etc.), to back up that data manually, to change the operating system, and then to restore the data and parameters, which all these tasks require several hours' work by an experienced technician to install a workstation, therefore; Soulet provide the technique which can allow an inventory server and a back-up server adapted to execute the migration by automatically chaining a set of steps organized as a function of initial data and/or interaction between said computer and said servers and comprising initializing said computer, analyzing said computer to verify that it is able to support the migration, and loading said operating system and said applications onto said computer as once suggested by Soulet (please see ¶[0003] and ¶[0071]).


CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                             
                                        08/28/2021